DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 & 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant. The specific structural and functional limitations of the amended claim language has not been anticipated in one reference with all of the other previous limitations. The requirement of having “when the UV lamp is in a second mode and photons are not emitted from the UV lamp, the second mode is a non-operating mode thereof, and the processor is configured to determine an absolute zero level when the UV lamp is in the second mode” is structurally, functionally, and temporally specific. No one reference teaches these requirements along with the other limitations of the system. The need for structural and temporal limitations make this allowable over the prior art. Further, even if the limitation added were to be found, one would need impermissible hindsight to make it an obvious combination with the prior art of record. In the last office action, the language of dependent claim 6 was indicated as being allowable. This has been incorporated into the independent claims 1, 7, & 11. For these reasons, the above listed claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the claimed limitations as well as the previous state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025.  The examiner can normally be reached on Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858